Exhibit 10.1

 

Execution Version

 

Dated as of May 15, 2018

 

REGISTRATION RIGHTS AGREEMENT

 

by and among

 

ARBOR REALTY TRUST, INC.

 

and

 

SANDLER O’NEILL & PARTNERS, L.P.

 

--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of May 15, 2018, by and among Arbor Realty Trust, Inc., a Maryland
corporation (the “Company”), and Sandler O’Neill & Partners, L.P., as initial
purchaser to the Purchase Agreement (as defined below) dated May 10, 2018 (the
“Initial Purchaser”), who has agreed to purchase the Company’s 5.625% Senior
Notes due 2023 (the “Initial Notes”) pursuant to the Purchase Agreement.

 

This Agreement is made pursuant to the Purchase Agreement, dated May 10, 2018
(the “Purchase Agreement”), among the Company, Arbor Realty Limited Partnership,
a Delaware limited partnership, and the Initial Purchaser (i) for the benefit of
the Initial Purchaser and (ii) for the benefit of the holders from time to time
of the Initial Notes, including the Initial Purchaser. In order to induce the
Initial Purchaser to purchase the Initial Notes, the Company has agreed to
provide the registration rights set forth in this Agreement. The execution and
delivery of this Agreement is a condition to the obligations of the Initial
Purchaser as set forth in Section 6(k) of the Purchase Agreement.

 

The parties hereby agree as follows:

 

1.                                      Definitions.

 

As used in this Agreement, the following capitalized terms shall have the
following meanings:

 

Broker-Dealer: Any broker or dealer registered under the Exchange Act.

 

Business Day: Any day other than a Saturday, Sunday or U.S. federal holiday or a
day on which banking institutions or trust companies located in New York, New
York are authorized or obligated to be closed.

 

Closing Date: The date of this Agreement.

 

Commission: The Securities and Exchange Commission.

 

Consummate: A registered Exchange Offer shall be deemed “Consummated” for
purposes of this Agreement upon the occurrence of (i) the filing and
effectiveness under the Securities Act of the Exchange Offer Registration
Statement relating to the Exchange Notes to be issued in the Exchange Offer,
(ii) the maintenance of such Exchange Offer Registration Statement as
continuously effective and the keeping of the Exchange Offer open for a period
not less than the minimum period required pursuant to Section 3(b) hereof, and
(iii) the delivery by the Company to the Trustee under the Indenture of Exchange
Notes in the same aggregate principal amount as the aggregate principal amount
of Initial Notes that were tendered during such period by Holders thereof
pursuant to the Exchange Offer.

 

Effectiveness Target Date: As defined in Section 5 hereof.

 

Exchange Act: The Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------


 

Exchange Offer: The registration by the Company under the Securities Act of the
Exchange Notes pursuant to a Registration Statement pursuant to which the
Company offers the Holders of all outstanding Transfer Restricted Notes the
opportunity to exchange all such outstanding Transfer Restricted Notes held by
such Holders for Exchange Notes in an aggregate principal amount equal to the
aggregate principal amount of the Transfer Restricted Notes tendered in such
exchange offer by such Holders.

 

Exchange Offer Registration Statement: The Registration Statement relating to
the Exchange Offer, including the related Prospectus.

 

Exchange Notes: The 5.625% Senior Notes due 2023 to be issued to Holders in
exchange for Transfer Restricted Notes pursuant to this Agreement.

 

FINRA: Financial Industry Regulatory Authority, Inc.

 

Holders: As defined in Section 2(b) hereof.

 

Indemnified Holder: As defined in Section 8(a) hereof.

 

Indenture: The Indenture, dated as of March 13, 2018, by and between the Company
and U.S. Bank National Association, as trustee (the “Trustee”), pursuant to
which the Notes are to be issued, as such Indenture has been or is amended or
supplemented from time to time in accordance with the terms thereof.

 

Initial Notes: As defined in the preamble hereto.

 

Initial Placement: The issuance and sale by the Company of the Initial Notes to
the Initial Purchaser pursuant to the Purchase Agreement.

 

Initial Purchaser: As defined in the preamble hereto.

 

Interest Payment Date: As defined in the Indenture and the Notes.

 

Notes:  The Initial Notes and the Exchange Notes.

 

Person: An individual, partnership, corporation, trust or unincorporated
organization, or a government or agency or political subdivision thereof.

 

Prospectus: The prospectus included in a Registration Statement, as amended or
supplemented by any prospectus supplement and by all other amendments thereto,
including post-effective amendments, and all material incorporated by reference
into such prospectus.

 

Registration Default: As defined in Section 5 hereof.

 

Registration Statement: Any registration statement of the Company relating to
(a) an offering of Exchange Notes pursuant to an Exchange Offer or (b) the
registration for resale of Transfer Restricted Notes pursuant to the Shelf
Registration Statement, which is filed pursuant to the provisions of this
Agreement, in each case, including the Prospectus included therein, all
amendments and supplements thereto (including post-effective amendments) and all
exhibits and material incorporated by reference therein. For the avoidance of
doubt, the term “Registration Statement”

 

--------------------------------------------------------------------------------


 

includes an amendment to the Registration Statement on Form S-4 filed by the
Company with the Commission on April 12, 2018.

 

Notes: The Initial Notes together with the Exchange Notes.

 

Securities Act: The Securities Act of 1933, as amended.

 

Shelf Filing Deadline: As defined in Section 4(a) hereof.

 

Shelf Registration: A registration effected pursuant to Section 4 hereof.

 

Shelf Registration Statement: As defined in Section 4(a) hereof.

 

Suspension Period: As defined in Section 6 hereof.

 

Transfer Restricted Notes: Each Initial Note, until the earliest to occur of
(a) the date on which such Initial Note is exchanged in the Exchange Offer for
an Exchange Note entitled to be resold to the public by the Holder thereof
without complying with the prospectus delivery requirements of the Securities
Act, (b) the date on which such Initial Note is sold to the public pursuant to
Rule 144 (or any similar provision then in force) under the Securities Act, or
is eligible to be resold pursuant to Rule 144 without regard to the public
information requirements thereunder, (c) the date on which such Initial Note has
been effectively registered under the Securities Act and disposed of in
accordance with a Shelf Registration Statement, (d) the date on which such
Initial Note is distributed to the public by a Broker-Dealer pursuant to the
“Plan of Distribution” contemplated by the Exchange Offer Registration Statement
(including delivery of the Prospectus contained therein) or (e) when such
Initial Notes are no longer outstanding.

 

Trust Indenture Act: The Trust Indenture Act of 1939, as amended, which term, as
used herein, includes the rules and regulations of the Commission promulgated
thereunder.

 

Underwritten Registration or Underwritten Offering: A registration in which
securities of the Company are sold to an underwriter for re-offering to the
public.

 

2.                                      Notes Subject to this Agreement.

 

(a)                                 Transfer Restricted Notes. The securities
entitled to the benefits of this Agreement are the Transfer Restricted Notes.

 

(b)                                 Holders of Transfer Restricted Notes. A
Person is deemed to be a holder of Transfer Restricted Notes (each, a “Holder”)
whenever such Person owns Transfer Restricted Notes.

 

3.                                      Registered Exchange Offer.

 

(a)                                 Unless the Exchange Offer shall not be
permissible under applicable law or Commission policy (after the procedures set
forth in Section 6(a) hereof have been complied with), the Company shall (i) use
its commercially reasonable efforts to cause to be filed with the Commission no
later than 30 days after the Closing Date (or if such 30th day is not a Business
Day, the next succeeding Business Day), a Registration Statement under the
Securities Act relating to the Exchange Notes and

 

--------------------------------------------------------------------------------


 

the Exchange Offer, (ii) use its commercially reasonable efforts to cause such
Registration Statement to become effective no later than 90 days after the
Closing Date (or if such 90th day is not a Business Day, the next succeeding
Business Day), (iii) in connection with the foregoing, use its commercially
reasonable efforts to file (A) all pre-effective amendments to such Registration
Statement as may be necessary in order to cause such Registration Statement to
become effective, (B) if applicable, a post-effective amendment to such
Registration Statement pursuant to Rule 430A under the Securities Act and
(C) cause all necessary filings in connection with the registration and
qualification of the Exchange Notes to be made under the state securities or
blue sky laws of such jurisdictions as are necessary to permit Consummation of
the Exchange Offer, and (iv) upon the effectiveness of such Registration
Statement, promptly commence the Exchange Offer. The Exchange Offer Registration
Statement shall be on the appropriate form permitting registration of the
Exchange Notes to be offered in exchange for the Transfer Restricted Notes and
to permit resales of Initial Notes held by Broker-Dealers as contemplated by
Section 3(c) hereof.

 

(b)                                 The Company shall use commercially
reasonable efforts to cause the Exchange Offer Registration Statement to be
effective continuously and shall keep the Exchange Offer open for a period of
not less than the minimum period required under applicable federal and state
securities laws to Consummate the Exchange Offer; provided, however, that in no
event shall such period be less than 20 Business Days after the date notice of
the Exchange Offer is mailed (or otherwise delivered, including by transmission
in compliance with the applicable procedures of the depositary for the Transfer
Restricted Notes) to the Holders. The Company shall use its commercially
reasonable efforts to cause the Exchange Offer to comply with all applicable
federal and state securities laws. No securities other than the Exchange Notes
shall be included in the Exchange Offer Registration Statement. The Company
shall use its commercially reasonable efforts to cause the Exchange Offer to be
Consummated as promptly as reasonably practicable after the Exchange Offer
Registration Statement has become effective, but in no event later than 120 days
after the Closing Date (or if such 120th day is not a Business Day, the next
succeeding Business Day).

 

(c)                                  The Company shall indicate in a “Plan of
Distribution” section contained in the Prospectus forming a part of the Exchange
Offer Registration Statement that any Broker-Dealer who holds Initial Notes that
are Transfer Restricted Notes and that were acquired for its own account as a
result of market-making activities or other trading activities (other than
Transfer Restricted Notes acquired directly from the Company), may exchange such
Initial Notes pursuant to the Exchange Offer; however, such Broker-Dealer may be
deemed to be an “underwriter” within the meaning of the Securities Act and must,
therefore, deliver a prospectus meeting the requirements of the Securities Act
in connection with any resales of the Exchange Notes received by such
Broker-Dealer in the Exchange Offer, which prospectus delivery requirement may
be satisfied by the delivery by such Broker-Dealer of the Prospectus contained
in the Exchange Offer Registration Statement. Such “Plan of Distribution”
section shall also contain all other information with respect to such resales by
Broker-Dealers that the Commission may require in order to permit such resales
pursuant thereto, but such “Plan of Distribution” shall not name

 

--------------------------------------------------------------------------------


 

any such Broker-Dealer or disclose the amount of Initial Notes held by any such
Broker-Dealer except to the extent required by the Commission.

 

(d)                                 The Company shall use its commercially
reasonable efforts to keep the Exchange Offer Registration Statement
continuously effective, supplemented and amended as required by the provisions
of Section 6(c) hereof to the extent necessary to ensure that it is available
for resales of Initial Notes acquired by Broker-Dealers for their own accounts
as a result of market-making activities or other trading activities, and to
ensure that it conforms with the requirements of this Agreement, the Securities
Act and the policies, rules and regulations of the Commission as announced from
time to time, for a period ending on the earlier of (i) 180 days from the date
on which the Exchange Offer Registration Statement is declared effective and
(ii) the date on which a Broker-Dealer is no longer required to deliver a
prospectus in connection with market-making or other trading activities with
respect to the Notes or no longer owns any Transfer Restricted Notes.

 

(e)                                  The Company shall provide sufficient copies
of the latest version of the Prospectus to Broker-Dealers promptly upon request
at any time during such 180-day (or shorter as provided in the foregoing
sentence) period in order to facilitate such resales.

 

4.                                      Shelf Registration.

 

(a)                                 Shelf Registration. If (i) the Company is
not required to file an Exchange Offer Registration Statement or to consummate
the Exchange Offer because the Exchange Offer is not permitted by applicable law
or Commission policy (after the procedures set forth in Section 6(a) hereof have
been complied with), (ii) for any reason the Exchange Offer is not Consummated
within 120 days after the Closing Date (or if such 120th day is not a Business
Day, the next succeeding Business Day), or (iii) with respect to any Holder of
Transfer Restricted Notes (A) such Holder is prohibited by applicable law or
Commission policy from participating in the Exchange Offer, or (B) such Holder
may not resell the Exchange Notes acquired by it in the Exchange Offer to the
public without delivering a prospectus and that the Prospectus contained in the
Exchange Offer Registration Statement is not appropriate or available for such
resales by such Holder, or (C) such Holder is a Broker-Dealer and holds Initial
Notes acquired directly from the Company or one of their affiliates, then, upon
such Holder’s request, the Company shall use its commercially reasonable efforts
to:

 

(x)                                 cause to be filed a shelf registration
statement pursuant to Rule 415 under the Securities Act, which may be an
amendment to the Exchange Offer Registration Statement (in either event, the
“Shelf Registration Statement”), no later than the later of (i) the 30th day
after the date such filing obligation arises and (ii) the 120th day after the
Closing Date (or if such 120th day is not a Business Day, the next succeeding
Business Day) (such earliest date being the “Shelf Filing Deadline”), which
Shelf Registration Statement shall provide for resales of all Transfer
Restricted Notes the Holders of which shall have provided the information
required pursuant to Section 4(b) hereof; and

 

--------------------------------------------------------------------------------


 

(y)                                 cause such Shelf Registration Statement to
be declared effective by the Commission on or before the 90th day after the
Shelf Filing Deadline (or if such 90th day is not a Business Day, the next
succeeding Business Day).

 

The Company shall use its commercially reasonable efforts to keep such Shelf
Registration Statement continuously effective, supplemented and amended as
required by the provisions of Sections 6(b) and (c) hereof to the extent
necessary to ensure that it is available for resales of Initial Notes by the
Holders of Transfer Restricted Notes entitled to the benefit of this
Section 4(a), and to ensure that it conforms with the requirements of this
Agreement, the Securities Act and the policies, rules and regulations of the
Commission as announced from time to time, until the earlier of (i) one year
following the effective date of such Shelf Registration Statement and (ii) when
all the Initial Notes covered by such Shelf Registration Statement have been
sold pursuant to such Shelf Registration Statement or cease to be Transfer
Restricted Notes.

 

(b)                                 Provision by Holders of Certain Information
in Connection with the Shelf Registration Statement. No Holder of Transfer
Restricted Notes may include any of its Transfer Restricted Notes in any Shelf
Registration Statement pursuant to this Agreement unless and until such Holder
furnishes to the Company in writing, within 10 Business Days after receipt of a
request therefor, such information as the Company may reasonably request for use
in connection with any Shelf Registration Statement or Prospectus or preliminary
Prospectus included therein. Each Holder as to which any Shelf Registration
Statement is being effected agrees to furnish promptly to the Company all
information required to be disclosed in order to make the information previously
furnished to the Company by such Holder not materially misleading.

 

5.                                      Additional Interest.

 

If (i) any of the Registration Statements required by this Agreement is not
filed with the Commission on or prior to the last date specified for such filing
in this Agreement, (ii) any of such Registration Statements has not been
declared effective by the Commission on or prior to the last date specified for
such effectiveness in this Agreement (the “Effectiveness Target Date”),
(iii) the Exchange Offer has not been Consummated within 30 Business Days after
the Effectiveness Target Date with respect to the Exchange Offer Registration
Statement or (iv) any Registration Statement required by this Agreement is filed
and declared effective but shall thereafter cease to be effective or fail to be
usable for its intended purpose (except as specifically permitted herein,
including with respect to any Suspension Period as provided in
Section 6(a) hereof) without being succeeded immediately by a post-effective
amendment to such Registration Statement that cures such failure and that is
itself immediately declared effective (each such event referred to in clauses
(i) through (iv), a “Registration Default”), the Company hereby agrees that the
interest rate borne by the Transfer Restricted Notes shall be increased by 0.25%
per annum during the 90-day period immediately following the occurrence of any
Registration Default and shall increase by 0.25% per annum at the end of each
subsequent 90-day period, but in no event shall such increase exceed 1.00% per
annum. Following the earlier of (x) the cure of all Registration Defaults
relating to any particular Transfer Restricted Notes and (y) the day on which
there are no outstanding Transfer

 

--------------------------------------------------------------------------------


 

Restricted Notes, the interest rate borne by the relevant Transfer Restricted
Notes will be reduced to the original interest rate borne by such Transfer
Restricted Notes; provided, however, that, if after any such reduction in
interest rate, a different Registration Default occurs, the interest rate borne
by the relevant Transfer Restricted Notes shall again be increased pursuant to
the foregoing provisions.  Notwithstanding any of the foregoing, any
Registration Default will be deemed to have ended (and no Registration Default
shall subsequently be deemed to occur) (a) during any Suspension Period or
(b) when the Initial Notes are no longer Transfer Restricted Notes.  For the
avoidance of doubt, the consummation of the Exchange Offer shall be deemed to
cure all Registration Defaults.

 

All obligations of the Company set forth in the preceding paragraph that are
outstanding with respect to any Transfer Restricted Note at the time such Note
ceases to be a Transfer Restricted Note shall survive until such time as all
such obligations with respect to such Note shall have been satisfied in full.

 

Notwithstanding the foregoing, (i) the amount of additional interest payable
shall not increase because more than one Registration Default has occurred and
is pending and (ii) a Holder of Transfer Restricted Notes that has not timely
delivered all information to the Company pursuant to Section 4(b) hereof shall
not be entitled to additional interest with respect to a Registration Default
that pertains to such Shelf Registration Statement following the time such
Holder elects not to include information or following the deadline to timely
deliver information to the Company pursuant to Section 4(b) hereof.

 

It is acknowledged that the interest rate increase set forth in this section is
the sole remedy for any default under this Agreement.

 

6.                                      Registration Procedures.

 

(a)                                 Exchange Offer Registration Statement. In
connection with the Exchange Offer, the Company shall comply with all of the
provisions of Section 6(c) hereof, shall use its commercially reasonable efforts
to effect such exchange to permit the sale of Transfer Restricted Notes being
sold in accordance with the intended method or methods of distribution thereof,
and shall comply with the following provision:

 

(i)                                     As a condition to its participation in
the Exchange Offer pursuant to the terms of this Agreement, each Holder of
Transfer Restricted Notes shall furnish, upon the request of the Company, prior
to the Consummation thereof, a written representation to the Company (which may
be contained in the letter of transmittal contemplated by the Exchange Offer
Registration Statement) to the effect that (A) it is not an affiliate of the
Company, (B) it is not engaged in, and does not intend to engage in, and has no
arrangement or understanding with any Person to participate in, a distribution
of the Exchange Notes to be issued in the Exchange Offer, (C) it is acquiring
the Exchange Notes in its ordinary course of business. In addition, all such
Holders of Transfer Restricted Notes shall otherwise cooperate in the Company’s
preparations for the Exchange Offer, (D) if the Holder is a Broker-Dealer who
holds Initial Notes that are Transfer Restricted Notes that were acquired as a
result of market-making or other trading activities, then such Holder will
deliver a

 

--------------------------------------------------------------------------------


 

Prospectus (or to the extent permitted by law, make available a Prospectus to
purchasers) in connection with any resale) and (E) it is not acting on behalf of
any Person who could not truthfully make the statements set forth in clauses
(A), (B), (C) and (D) immediately above. Each Holder hereby acknowledges and
agrees that any Broker-Dealer and any such Holder using the Exchange Offer to
participate in a distribution of the Notes to be acquired in the Exchange Offer
(1) could not under Commission policy as in effect on the date of this Agreement
rely on the position of the Commission enunciated in Morgan Stanley and
Co., Inc. (available June 5, 1991) and Exxon Capital Holdings Corporation
(available May 13, 1988), as interpreted in the Commission’s letter to
Shearman & Sterling dated July 2, 1993, and similar no-action letters (which may
include any no-action letter obtained pursuant to clause (i) above), and
(2) must comply with the registration and prospectus delivery requirements of
the Securities Act in connection with a secondary resale transaction and that
such a secondary resale transaction should be covered by an effective
registration statement containing the selling note holder information required
by Item 507 or 508, as applicable, of Regulation S-K if the resales are of
Exchange Notes obtained by such Holder in exchange for Initial Notes acquired by
such Holder directly from the Company.

 

(b)                                 Shelf Registration Statement. In connection
with any requirement to file a Shelf Registration Statement, the Company shall
comply with all the provisions of Section 6(c) hereof and shall use its
commercially reasonable efforts to effect such registration to permit the sale
of the Transfer Restricted Notes being sold in accordance with the intended
method or methods of distribution thereof, and pursuant thereto the Company will
use commercially reasonable efforts to prepare and file with the Commission a
Registration Statement relating to the registration on any appropriate form
under the Securities Act, which form shall be available for the offer and sale
of the Transfer Restricted Notes in accordance with the intended method or
methods of distribution thereof.

 

(c)                                  General Provisions. In connection with any
Registration Statement and any Prospectus required by this Agreement to permit
the sale or resale of Transfer Restricted Notes (including, without limitation,
any Registration Statement and the related Prospectus required to permit resales
of Initial Notes by Broker-Dealers), the Company shall:

 

(i)                                     use its commercially reasonable efforts
to keep such Registration Statement continuously effective and include or
incorporate by reference therein all requisite financial statements as required
by the Securities Act or any regulation thereunder for the period specified in
Section 3 or 4 hereof, as applicable; upon the occurrence of any event that
would cause any such Registration Statement or the Prospectus contained therein
(A) to contain a material misstatement or omission or (B) not to be effective
and usable for resale of Transfer Restricted Notes during the period required by
this Agreement, the Company shall file promptly an appropriate amendment to such
Registration Statement (or, if permitted, file with the Commission a document
incorporated by reference into the Registration Statement), in the case of
clause (A), correcting any such misstatement or omission, and, in the case of
either clause (A) or (B), use its commercially reasonable efforts to cause such
amendment to be declared effective and such Registration Statement and the
related Prospectus to

 

--------------------------------------------------------------------------------


 

become usable for their intended purpose(s) as soon as reasonably practicable
thereafter;

 

(ii)                                  prepare and file with the Commission such
amendments and post-effective amendments to the applicable Registration
Statement as may reasonably be necessary to keep the Registration Statement
effective for the applicable period set forth in Section 3 or 4 hereof, as
applicable, or such shorter period as will terminate when all Transfer
Restricted Notes covered by such Registration Statement have been exchanged or
sold or otherwise cease to be Transfer Restricted Notes; cause the Prospectus to
be supplemented by any required Prospectus supplement, and as so supplemented to
be filed pursuant to Rule 424 under the Securities Act, and to comply with the
applicable provisions of Rules 424 and 430A under the Securities Act in a timely
manner; and comply with the provisions of the Securities Act with respect to the
disposition of all securities covered by such Registration Statement during the
applicable period in accordance with the intended method or methods of
distribution by the sellers thereof set forth in such Registration Statement or
supplement to the Prospectus;

 

(iii)                               in the case of a Shelf Registration, advise
the underwriter(s), if any, and selling Holders reasonably promptly and, if
requested by such Persons, to confirm such advice in writing, (A) when the
Prospectus or any Prospectus supplement or post-effective amendment has been
filed, and, with respect to any Registration Statement or any post-effective
amendment thereto, when the same has become effective, (B) of any request by the
Commission for amendments to the Registration Statement or amendments or
supplements to the Prospectus or for additional information relating thereto,
(C) of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement under the Securities Act or of the
suspension by any state securities commission of the qualification of the
Transfer Restricted Notes for offering or sale in any jurisdiction, or the
initiation of any proceeding for any of the preceding purposes, (D) of the
existence of any fact or the happening of any event that makes any statement of
a material fact made in the Registration Statement, the Prospectus, any
amendment or supplement thereto, or any document incorporated by reference
therein untrue, or that requires the making of any additions to or changes in
the Registration Statement or the Prospectus in order to make the statements
therein not misleading. If at any time the Commission shall issue any stop order
suspending the effectiveness of the Registration Statement, or any state
securities commission or other regulatory authority shall issue an order
suspending the qualification or exemption from qualification of the Transfer
Restricted Notes under state securities or blue sky laws, the Company shall use
its commercially reasonable efforts to obtain the withdrawal or lifting of such
order as soon as reasonably practicable thereafter;

 

(iv)                              in the case of a Shelf Registration, furnish
without charge to each selling Holder named in any Registration Statement and
each of the underwriter(s), if any, upon request, copies of any Registration
Statement or any Prospectus included therein or any amendments or supplements to
any such Registration Statement or Prospectus (without any documents
incorporated by reference or exhibits thereto, unless requested, and only to the
extent such documents are not available through the Commission’s EDGAR system);

 

--------------------------------------------------------------------------------


 

(v)                                 [Reserved]

 

(vi)                              in the case of a Shelf Registration, make
available, subject to customary confidentiality agreements, at reasonable times
and in reasonable manner for inspection by the managing underwriter(s), if any,
participating in any disposition pursuant to such Registration Statement and one
counsel or accountant retained by any of the underwriter(s) in connection
therewith, all financial and other records, pertinent corporate documents and
properties of the Company and cause the Company’s officers, directors and
employees to supply all information reasonably requested by any such
underwriter, counsel or accountant in connection with such Registration
Statement or any post-effective amendment thereto subsequent to the filing
thereof and prior to its effectiveness;

 

(vii)                           in the case of a Shelf Registration, if
reasonably requested by any selling Holders or the underwriter(s), if any,
promptly incorporate in any Registration Statement or Prospectus, pursuant to a
supplement or post-effective amendment if necessary, such information as such
selling Holders and underwriter(s), if any, may reasonably request to have
included therein, including, without limitation, information relating to the
“Plan of Distribution” of the Transfer Restricted Notes, information with
respect to the principal amount of Transfer Restricted Notes being sold to such
underwriter(s), the purchase price being paid therefor and any other terms of
the offering of the Transfer Restricted Notes to be sold in such offering; and
make all required filings of such Prospectus supplement or post-effective
amendment as soon as practicable after the Company is notified of the matters to
be incorporated in such Prospectus supplement or post-effective amendment;

 

(viii)                        [Reserved]

 

(ix)                              [Reserved]

 

(x)                                 in the case of a Shelf Registration, deliver
to each selling Holder and each of the underwriter(s), if any, without charge,
as many copies of the Prospectus (including each preliminary prospectus) and any
amendment or supplement thereto as such Persons reasonably may request; the
Company hereby consents to the use of the Prospectus and any amendment or
supplement thereto by each of the selling Holders and each of the
underwriter(s), if any, in connection with the offering and the sale of the
Transfer Restricted Notes covered by the Prospectus or any amendment or
supplement thereto;

 

(xi)                              [Reserved]

 

(A)                               [Reserved]

 

(1)                                 [Reserved]

 

(2)                                 [Reserved]

 

(3)                                 [Reserved]

 

(B)                               [Reserved]

 

(C)                               [Reserved]

 

--------------------------------------------------------------------------------


 

(xii)                           in the case of a Shelf Registration, prior to
any public offering of Transfer Restricted Notes, cooperate with the selling
Holders, the underwriter(s), if any, and their respective counsel in connection
with the registration and qualification of the Transfer Restricted Notes under
the state securities or blue sky laws of such jurisdictions as the selling
Holders or underwriter(s), if any, may reasonably request and do any and all
other acts or things necessary or advisable to enable the disposition in such
jurisdictions of the Transfer Restricted Notes covered by the Shelf Registration
Statement;

 

provided, however, that the Company shall not be required to register or qualify
as a foreign corporation where it is not then so qualified or to take any action
that would subject it to the service of process in suits or to taxation, other
than as to matters and transactions relating to the Registration Statement, in
any jurisdiction where it is not then so subject;

 

(xiii)                        in the case of an Exchange Offer, shall issue,
upon the request of any Holder of Initial Notes covered by the Shelf
Registration Statement, Exchange Notes having an aggregate principal amount
equal to the aggregate principal amount of Initial Notes surrendered to the
Company by such Holder in exchange therefor or being sold by such Holder; such
Exchange Notes to be registered in the name of such Holder or in the name of the
purchaser(s) of such Exchange Notes, as the case may be; in return, the Initial
Notes held by such Holder shall be surrendered to the Company for cancellation;

 

(xiv)                       in the case of a Shelf Registration, unless any
Transfer Restricted Notes shall be in book-entry only form, cooperate with the
selling Holders and the underwriter(s), if any, to facilitate the timely
preparation and delivery of certificates representing Transfer Restricted Notes
to be sold and not bearing any restrictive legends; and enable such Transfer
Restricted Notes to be in such denominations and registered in such names as the
Holders or the underwriter(s), if any, may request at least two Business Days
prior to any sale of Transfer Restricted Notes made by such Holders or
underwriter(s);

 

(xv)                          [Reserved]

 

(xvi)                       in the case of a Shelf Registration, if any fact or
event contemplated by Section 6(c)(iii)(D) hereof shall exist or have occurred,
use its commercially reasonable efforts to prepare a supplement or
post-effective amendment to the Registration Statement or related Prospectus or
any document incorporated therein by reference or file any other required
document so that, as thereafter delivered to the purchasers of Transfer
Restricted Notes, the Prospectus will not contain an untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein not misleading;

 

(xvii)                    use its commercially reasonable efforts to provide a
CUSIP number for all Notes not later than the effective date of the Registration
Statement covering such Notes, provide the Trustee under the Indenture with
certificates for such Notes which are in a form eligible for deposit with The
Depository Trust Company and take all other action necessary to ensure that all
such Notes are eligible for deposit with The Depository Trust Company;

 

--------------------------------------------------------------------------------


 

(xviii)                 in the case of a Shelf Registration, use its
commercially reasonable efforts to cooperate and assist in any filings required
to be made with FINRA and in the performance of any due diligence investigation
by any underwriter that is required to be retained in accordance with the
rules and regulations of FINRA;

 

(xix)                       otherwise use its commercially reasonable efforts to
comply with all applicable rules and regulations of the Commission, and make
generally available to its note holders no later than eighteen months after the
effective date of the Registration Statement a consolidated earnings statement
meeting the requirements Section 11(a) of the Securities Act (including, at the
Company’s option, Rule 158 thereunder), which need not be audited; and

 

(xx)                          use its commercially reasonable efforts to cause
the Indenture to be qualified under the Trust Indenture Act not later than the
effective date of the first Registration Statement required by this Agreement,
and, in connection therewith, cooperate with the Trustee and the Holders of
Notes to effect such changes to the Indenture as may be required for such
Indenture to be so qualified in accordance with the terms of the Trust Indenture
Act; and to execute and use its commercially reasonable efforts to cause the
Trustee to execute, all documents that may be required to effect such changes
and all other forms and documents required to be filed with the Commission to
enable such Indenture to be so qualified in a timely manner.

 

(xxi)                       [Reserved]

 

Each Holder agrees by acquisition of a Transfer Restricted Note that (a) the
Company may suspend the use or effectiveness (or maintenance of usability or
effectiveness) of the applicable Registration Statement, or extend the time
period in which it is required to file the applicable Registration Statement,
for up to 60 consecutive days and up to 120 days in the aggregate, in each case
in any 12-month period (a “Suspension Period”), if the Company in good faith
determines that (1) any fact of the kind described in
Section 6(c)(iii)(D) hereof exists, or that effecting the registration (or such
maintenance of effectiveness and usability) would materially and adversely
affect an offering of securities of the Company or (2) it is in possession of
material non-public information the disclosure of which would not be in the best
interests of the Company and that (b) upon receipt of any notice to such effect
from the Company such Holder will forthwith discontinue disposition of Transfer
Restricted Notes pursuant to the applicable Registration Statement until such
Holder’s receipt of the copies of the supplemented or amended Prospectus
contemplated by Section 6(c)(xvi) hereof, or until it is advised in writing (the
“Advice”) by the Company that the use of the Prospectus may be resumed, and has
received copies of any additional or supplemental filings that are incorporated
by reference in the Prospectus. If so directed by the Company, each Holder will
deliver to the Company all copies, other than permanent file copies then in such
Holder’s possession, of the Prospectus covering such Transfer Restricted Notes
that was current at the time of receipt of such notice. In the event the Company
shall give any such notice, the time period regarding the effectiveness of such
Registration Statement set forth in Section 3 or 4 hereof, as applicable, shall
be extended by the number of days during the Suspension Period.

 

--------------------------------------------------------------------------------


 

(d)                                 For a period of up to 30 days following the
Consummation of the Exchange Offer, to the extent any Exchange Notes are
outstanding and held by a Broker-Dealer, if, in the reasonable judgment of the
Initial Purchaser, the Initial Purchaser or any of its affiliates (as such term
is defined in the Securities Act) are required to deliver a prospectus in
connection with sales of, or market-making activities with respect to, such
Notes, the Company agrees to periodically amend the applicable Registration
Statement so that the information contained therein complies with the
requirements of Section 10 of the Securities Act, to amend the applicable
Registration Statement or supplement the related Prospectus or the documents
incorporated therein when necessary to reflect any material changes in the
information provided therein so that the Registration Statement and the
Prospectus will not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances existing as of the date the Prospectus is so
delivered, not misleading and to provide the Initial Purchaser with copies of
each amendment or supplement filed and such other documents as the Initial
Purchaser may reasonably request. The Company hereby expressly acknowledges that
the indemnification and contribution provisions of Section 8 hereof are
specifically applicable and relate to each offering memorandum, Registration
Statement, Prospectus, amendment or supplement referred to in this Section 6(d).

 

7.                                      Registration Expenses.

 

(a)                                 All reasonable and documented expenses
incident to the Company’s performance of or compliance with this Agreement will
be borne by the Company, regardless of whether a Registration Statement becomes
effective, including, without limitation: (i) all registration and filing fees
and expenses (including filings made by the Initial Purchaser or Holder with
FINRA (and, if applicable, the fees and expenses of any “qualified independent
underwriter” and one counsel that may be required by the rules and regulations
of FINRA in an amount not to exceed $5,000)); (ii) all fees and expenses of
compliance with federal securities and state securities or blue sky laws;
(iii) all expenses of printing (including printing certificates for the Exchange
Notes to be issued in the Exchange Offer and printing of Prospectuses),
messenger and delivery services and telephone; (iv) all fees and disbursements
of counsel for the Company and, as provided in Section 7(b) hereof, the Holders
of Transfer Restricted Notes; (v) all application and filing fees in connection
with listing the Exchange Notes on a securities exchange or automated quotation
system pursuant to the requirements thereof; and (vi) all fees and disbursements
of independent certified public accountants of the Company (including the
expenses of any special audit and comfort letters required by or incident to
such performance), but excluding in all cases fees and expenses of counsel to
the Initial Purchaser or the Holders (except as set forth in
Section 7(b) hereof) and underwriting discounts and commissions, brokerage
commissions and transfer taxes, if any, relating to the sale or disposition of
Transfer Restricted Notes by a Holder.

 

The Company will, in any event, bear its internal expenses (including, without
limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties), the expenses of any annual audit and the fees and
expenses of any Person, including special experts, retained by the Company.

 

--------------------------------------------------------------------------------


 

(b)                                 In connection with any Shelf Registration
Statement required by this Agreement, the Company will reimburse the Initial
Purchaser and the Holders of Transfer Restricted Notes registered pursuant to
the Shelf Registration Statement, for the reasonable and documented fees and
disbursements not to exceed $27,500 of not more than one counsel as may be
chosen by the Holders of a majority in principal amount of the Transfer
Restricted Notes for whose benefit such Shelf Registration Statement is being
prepared (which counsel may also be counsel for the Initial Purchaser).

 

8.                                      Indemnification.

 

(a)                                 The Company agrees to indemnify and hold
harmless (i) each Holder and (ii) each Person, if any, who controls (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
any Holder (any of the Persons referred to in this clause (ii) being hereinafter
referred to as a “controlling person”) and (iii) the respective officers,
directors and affiliates of any Holder or any controlling person (any Person
referred to in clause (i), (ii) or (iii) may hereinafter be referred to as an
“Indemnified Holder”), to the fullest extent lawful, from and against any and
all losses, claims, damages and liabilities (including, without limitation, and
as incurred, reimbursement of all reasonable costs of investigating, preparing,
pursuing, settling, compromising, paying or defending any claim or action, or
any investigation or proceeding by any governmental agency or body, commenced or
threatened, including the reasonable fees and expenses of counsel to any
Indemnified Holder), joint or several, arising out of or in connection with any
untrue statement or alleged untrue statement of a material fact contained in any
Registration Statement or Prospectus (or any amendment or supplement thereto),
or any omission or alleged omission to state therein a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made in the case of the Prospectus, not
misleading, except insofar as such losses, claims, damages, liabilities or
expenses are caused by an untrue statement or omission or alleged untrue
statement or omission that is made in reliance upon and in conformity with
information relating to any of the Holders furnished in writing to the Company
by or on behalf of any of the Holders expressly for use therein. This indemnity
agreement shall be in addition to any liability which the Company may otherwise
have.

 

In case any action or proceeding (including any governmental or regulatory
investigation or proceeding) shall be brought or asserted against any of the
Indemnified Holders with respect to which indemnity may be sought against the
Company, such Indemnified Holder (or the Indemnified Holder controlled by such
controlling person) shall promptly notify the Company in writing; provided,
however, that the failure to give such notice shall not relieve the Company of
its obligations pursuant to this Agreement except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure. Notwithstanding the foregoing sentence, in case any such action
or proceeding shall be brought against any Indemnified Holder and it shall
notify the Company of the commencement thereof, the Company shall be entitled to
participate therein and, to the extent that the Company shall elect, jointly
with any other indemnifying party similarly notified, by written notice
delivered to the indemnified party promptly after

 

--------------------------------------------------------------------------------


 

receiving the aforesaid notice from such Indemnified Holder, to assume the
defense thereof with counsel reasonably satisfactory to such Indemnified Holder
(who shall not, except with the consent of the Indemnified Holder, be counsel to
the Company, which consent shall not be unreasonably withheld); provided,
however, if the defendants in any such action include both the Indemnified
Holder and the indemnifying party and an Indemnified Holder shall have
reasonably concluded that a conflict may arise between the positions of the
indemnifying party and the Indemnified Holder in conducting the defense of any
such action or that there may be legal defenses available to it and/or other
Indemnified Holders which are different from or additional to those available to
the indemnifying party, the Indemnified Holder or Holders shall have the right
to select separate counsel to assume such legal defenses and to otherwise
participate in the defense of such action on behalf of such Indemnified Holder
or Holders; provided, however, that the Company shall not be liable for the fees
and expenses of more than one separate firm (in addition to one local counsel).
After notice from the Company to such Indemnified Holder of its election so to
assume the defense thereof, the Company shall not be liable under this Section 8
to such Indemnified Holder for any legal expenses of other counsel or any other
expenses, in each case subsequently incurred by such Indemnified Holder, in
connection with the defense thereof other than reasonable costs of investigation
unless (i) the Indemnified Holder shall have employed separate counsel in
accordance with the proviso to the immediately preceding sentence representing
the Indemnified Holders who are parties to such action or (ii) the indemnifying
party shall not have employed counsel reasonably satisfactory to the Indemnified
Holder to represent the Indemnified Holder within a reasonable time after notice
of commencement of the action, in each of which cases the fees and expenses of
counsel shall be at the expense of the indemnifying party. The Company shall not
be liable for any settlement effected without its prior written consent, which
will not be unreasonably withheld. The Company shall not, without the prior
written consent of each Indemnified Holder, settle or compromise or consent to
the entry of judgment in or otherwise seek to terminate any pending or
threatened action, claim, litigation or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not any
Indemnified Holder is a party thereto), unless such settlement, compromise,
consent or termination (i) includes an unconditional release of each Indemnified
Holder from all liability arising out of such action, claim, litigation or
proceeding and (ii) does not include a statement as to, or an admission of,
fault, culpability or a failure to act by or on behalf of the Indemnified
Holder.

 

(b)                                 Each Holder of Transfer Restricted Notes
agrees, severally and not jointly, to indemnify and hold harmless the Company
and its directors and officers who sign a Registration Statement, and any Person
controlling (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) the Company and the respective officers,
directors and affiliates of each such Person, to the same extent as the
foregoing indemnity from the Company to each of the Indemnified Holders, but
only with respect to losses, claims, damages and liabilities, directly or
indirectly caused by, based upon, arising out of or in connection with
information relating to such Holder furnished in writing by or on behalf of such
Holder expressly for use in any Registration Statement. In case any action or
proceeding shall be brought against the Company, or their respective directors
or officers or any such Person controlling

 

--------------------------------------------------------------------------------


 

the Company or the respective officers, directors and affiliates of each such
Person in respect of which indemnity may be sought against a Holder of Transfer
Restricted Notes, such Holder shall have the rights and duties given the Company
by the preceding paragraph, and the Company and such directors and officers who
sign a Registration Statement and any such Person controlling the Company and
such respective officers, directors and affiliates of each such Person shall
have the rights and duties given to each Holder by the preceding paragraph.

 

(c)                                  If the indemnification provided for in this
Section 8 is unavailable to an indemnified party under Section 8(a) or
(b) hereof (other than by reason of exceptions provided in those Sections) in
respect of any losses, claims, damages, liabilities, judgments, actions or
expenses referred to therein, then each applicable indemnifying party, in lieu
of indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such losses, claims, damages,
liabilities or expenses in such proportion as is appropriate to reflect the
relative benefits received by the Company, on the one hand, and the Holders, on
the other hand, from the Initial Placement (which in the case of the Company
shall be deemed to be equal to the gross proceeds to the Company from the
Initial Placement (before deducting expenses)), or if such allocation is not
permitted by applicable law, the relative fault of the Company, on the one hand,
and the Holders, on the other hand, in connection with the statements or
omissions which resulted in such losses, claims, damages, liabilities or
expenses, as well as any other relevant equitable considerations. The relative
fault of the Company on the one hand and of the Indemnified Holder on the other
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the Company, on the
one hand, or the Indemnified Holders, on the other hand, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. The amount paid or payable by a party as a
result of the losses, claims, damages, liabilities and expenses referred to
above shall be deemed to include, subject to the limitations set forth in the
second paragraph of Section 8(a) hereof, any legal or other fees or expenses
reasonably incurred by such party in connection with investigating or defending
any such action or claim.

 

The Company and each Holder of Transfer Restricted Notes agree that it would not
be just and equitable if contribution pursuant to this Section 8(c) were
determined by pro rata allocation (even if the Holders were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in the immediately
preceding paragraph. The amount paid or payable by an indemnified party as a
result of the losses, claims, damages, liabilities or expenses referred to in
the immediately preceding paragraph shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses reasonably incurred by
such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this Section 8, none of the
Holders (and its related Indemnified Holders) shall be required to contribute,
in the aggregate, any amount in excess of the amount by which the dollar amount
of the proceeds received by such Holder with respect to any Transfer Restricted
Notes exceeds the amount of any damages which such Holder has otherwise been
required to pay by reason of such untrue or alleged untrue statement or

 

--------------------------------------------------------------------------------


 

omission or alleged omission. No Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation. The Holders’ obligations to contribute pursuant to this
Section 8(c) are several in proportion to the respective principal amount of
Initial Notes held by each of the Holders hereunder and not joint.

 

9.                                      Rule 144A

 

The Company hereby agrees with each Holder, if any time during the period of one
year from the date of this Agreement the Company is not subject to the
information requirements of the Exchange Act, for so long as any Transfer
Restricted Notes remain outstanding, to make available upon request to any
Holder or beneficial owner of Transfer Restricted Notes in connection with any
sale thereof and any prospective purchaser of such Transfer Restricted Notes
from such Holder or beneficial owner, the information required by
Rule 144A(d)(4) under the Securities Act in order to permit resales of such
Transfer Restricted Notes pursuant to Rule 144A under the Securities Act.

 

10.                               Participation in Underwritten Registrations.

 

Each Holder of Transfer Restricted Notes hereby agrees with the Company that no
such Holder may participate in any Underwritten Registration hereunder unless
(a) the Company gives its prior written consent to such underwritten offering,
(b) the investment banker(s) and managing underwriter(s) thereof shall be
designated in accordance with Section 11 hereunder, (c) such Holder agrees to
sell such Holder’s Transfer Restricted Notes on the basis provided in any
underwriting arrangements approved by the Persons entitled hereunder to approve
such arrangements and (d) such Holder completes and executes all reasonable
questionnaires, powers of attorney, indemnities, underwriting agreements,
lock-up letters and other documents required under the terms of such
underwriting arrangements. The Company hereby agrees with each Holder of
Transfer Restricted Notes that, to the extent it consents to an underwritten
offering hereunder, it will negotiate in good faith and execute all indemnities,
underwriting agreements, lock-up letters and other documents reasonably required
under the terms of such underwriting arrangements.

 

11.                               Selection of Underwriters.

 

Subject to Section 10 hereunder, the Holders of Transfer Restricted Notes
covered by the Shelf Registration Statement who desire to do so may sell such
Transfer Restricted Notes in an Underwritten Offering. In any such Underwritten
Offering, the investment banker(s) and managing underwriter(s) that will
administer such offering will be selected by the Holders of a majority in
aggregate principal amount of the Transfer Restricted Notes included in such
offering; provided, however, that such investment banker(s) and managing
underwriter(s) must be reasonably satisfactory to the Company.

 

12.                               Miscellaneous.

 

(a)                                 Remedies. The provisions for additional
interest will be the only monetary remedy available to Holders under this
Agreement for a violation of the

 

--------------------------------------------------------------------------------


 

registration requirements contemplated by this Agreement.  The Company hereby
agrees that monetary damages would not be adequate compensation for any loss
incurred by reason of a breach by it of the other provisions of this Agreement
and hereby agrees to waive the defense in any action for specific performance
that a remedy at law would be adequate.

 

(b)                                 No Inconsistent Agreements. The Company will
not on or after the date of this Agreement enter into any agreement with respect
to its securities that is inconsistent with the rights granted to the Holders in
this Agreement or otherwise conflicts with the provisions hereof. The rights
granted to the Holders hereunder do not in any way conflict in any material
respects with and are not inconsistent in any material respects with the rights
granted to the holders of the Company’s securities under any agreement in effect
on the date hereof.

 

(c)                                  Adjustments Affecting the Notes. The
Company will not take any action, or permit any change to occur, with respect to
the Notes that would materially and adversely affect the ability of the Holders
to Consummate any Exchange Offer; provided that the Company may take any action
or permit any change to occur that is expressly permitted by this Agreement.

 

(d)                                 Amendments and Waivers. The provisions of
this Agreement may not be amended, modified or supplemented, and waivers or
consents to or departures from the provisions hereof may not be given unless the
Company has (i) in the case of Section 5 hereof and this Section 12(d)(i),
obtained the written consent of Holders of all outstanding Transfer Restricted
Notes and (ii) in the case of all other provisions hereof, obtained the written
consent of Holders of a majority of the outstanding principal amount of Transfer
Restricted Notes (excluding any Transfer Restricted Notes held by the Company or
its respective Affiliates). Notwithstanding the foregoing, a waiver or consent
to departure from the provisions hereof that relates exclusively to the rights
of Holders whose Notes are being tendered pursuant to the Exchange Offer and
that does not affect directly or indirectly the rights of other Holders whose
Notes are not being tendered pursuant to such Exchange Offer may be given by the
Holders of a majority of the outstanding principal amount of Transfer Restricted
Notes being tendered or registered; provided, however, that, with respect to any
matter that directly or indirectly affects the rights of the Initial Purchaser
hereunder, the Company shall obtain the written consent of the Initial Purchaser
with respect to which such amendment, qualification, supplement, waiver, consent
or departure is to be effective.

 

(e)                                  Notices. All notices and other
communications provided for or permitted hereunder shall be made in writing by
hand-delivery, first-class mail (registered or certified, return receipt
requested), facsimile, or air courier guaranteeing overnight delivery:

 

(i)                                     if to a Holder, at the address set forth
on the records of the Registrar under the Indenture, with a copy to the
Registrar under the Indenture; and

 

(ii)                                  if to the Company:

 

Arbor Realty Trust, Inc.

333 Earle Ovington Boulevard, Suite 900

 

--------------------------------------------------------------------------------


 

Uniondale, New York 11553

Attention: Paul Elenio, Chief Financial Officer

 

With a copy, which shall not constitute notice, to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attention: David J. Goldschmidt

 

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when receipt
acknowledged, if facsimiled; and on the next Business Day, if timely delivered
to an air courier guaranteeing overnight delivery.

 

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address specified in the Indenture.

 

(f)                                   Successors and Assigns. This Agreement
shall inure to the benefit of and be binding upon the successors and assigns of
each of the parties, including, without limitation, and without the need for an
express assignment, subsequent Holders of Transfer Restricted Notes; provided,
however, that this Agreement shall not inure to the benefit of or be binding
upon a successor or assign of a Holder unless and to the extent such successor
or assign acquired Transfer Restricted Notes from such Holder.

 

(g)                                  Counterparts. This Agreement may be
executed in any number of counterparts and by the parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile or other electronic transmission (i.e., a “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart thereof.

 

(h)                                 Headings. The headings in this Agreement are
for convenience of reference only and shall not limit or otherwise affect the
meaning hereof.

 

(i)                                     Governing Law. THIS AGREEMENT AND ANY
CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO THE CONFLICTS OF LAW RULES THEREOF.

 

(j)                                    Submission to Jurisdiction. Each party
hereto hereby submits to the nonexclusive jurisdiction of the U.S. federal and
New York state courts in the Borough of Manhattan in The City of New York in any
suit or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby. Each party hereto waives any objection which
it may now or hereafter have to the laying of venue

 

--------------------------------------------------------------------------------


 

of any such suit or proceeding in such courts. Each party hereto agrees that
final judgment in any such suit, action or proceeding brought in such court
shall be conclusive and binding upon it and may be enforced in any court to the
jurisdiction of which it is subject by a suit upon such judgment.

 

(k)                                 Severability. In the event that any one or
more of the provisions contained herein, or the application thereof in any
circumstance, is held invalid, illegal or unenforceable, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions contained herein shall not be affected or impaired thereby.

 

(l)                                     Entire Agreement. This Agreement is
intended by the parties as a final expression of their agreement and intended to
be a complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein with respect to the registration rights granted by the
Company with respect to the Transfer Restricted Notes. This Agreement supersedes
all prior agreements and understandings between the parties with respect to such
subject matter.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

Very truly yours

 

 

 

ARBOR REALTY TRUST, INC.

 

 

 

By:

/s/ Paul Elenio

 

 

Name:

Paul Elenio

 

 

Title:

Chief Financial Officer

 

 

Accepted:

As of the date first written above

 

 

 

 

 

SANDLER O’NEILL & PARTNERS, L.P.

 

By: Sandler O’Neill & Partners Corp., the sole general partner

 

 

 

 

 

By:

/s/ Robert Kleinert

 

 

Name:

Robert Kleinert

 

 

Title:

Officer of the Corporation

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------